EXHIBIT 10.2

SUBORDINATED NOTE


GREENE COUNTY BANCORP, INC.
4.75% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE SEPTEMBER 17, 2030
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF GREENE COUNTY BANCORP, INC. (THE “COMPANY”), INCLUDING
OBLIGATIONS OF THE COMPANY TO ITS GENERAL CREDITORS AND SECURED CREDITORS, AND
IS UNSECURED.  IT IS INELIGIBLE AS COLLATERAL FOR ANY EXTENSION OF CREDIT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  IN THE EVENT OF LIQUIDATION ALL HOLDERS OF
SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED TO BE PAID IN FULL WITH
SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY PAYMENT SHALL BE MADE ON
ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS SUBORDINATED NOTE.  AFTER PAYMENT IN
FULL OF ALL SUMS OWING TO SUCH HOLDERS OF SENIOR INDEBTEDNESS, THE HOLDER OF
THIS SUBORDINATED NOTE, TOGETHER WITH THE HOLDERS OF ANY OBLIGATIONS OF THE
COMPANY RANKING ON A PARITY WITH THE SUBORDINATED NOTES, SHALL BE ENTITLED TO BE
PAID FROM THE REMAINING ASSETS OF THE COMPANY THE UNPAID PRINCIPAL AMOUNT OF
THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID INTEREST THEREON BEFORE ANY
PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR OTHERWISE, SHALL BE
MADE (I) WITH RESPECT TO ANY OBLIGATION THAT BY ITS TERMS EXPRESSLY IS JUNIOR IN
THE RIGHT OF PAYMENT TO THE SUBORDINATED NOTES, (II) WITH RESPECT TO ANY
INDEBTEDNESS BETWEEN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR
(III) ON ACCOUNT OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.
THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $250,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$1,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.
THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS.  NEITHER THIS
SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

--------------------------------------------------------------------------------

CERTAIN ERISA CONSIDERATIONS:


THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER: (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (II) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.

--------------------------------------------------------------------------------

No. [•]-1


GREENE COUNTY BANCORP, INC.
4.75% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE
SEPTEMBER 17, 2030
1. Subordinated Notes.  This Subordinated Note is one of an issue of notes of
Greene County Bancorp, Inc., a federal corporation (the “Company”) designated as
the “4.75% Fixed-to-Floating Rate Subordinated Notes due September 17, 2030”
(the “Subordinated Notes”) issued pursuant to that Subordinated Note Purchase
Agreement, dated as of September 17, 2020 by and among the Company and the
several purchasers of the Subordinated Notes identified on the signature pages
thereto (the “Purchase Agreement”).
2. Payment.  The Company, for value received, promises to pay to
_________________ , or its registered assigns, the principal sum of [•] Dollars
(U.S.) ($[•]), plus accrued but unpaid interest on September 17, 2030 (“Stated
Maturity”) and to pay interest thereon (i) from and including September 17, 2020
(the “Issue Date”) to but excluding September 15, 2025 or the earlier redemption
date contemplated by Section 4 of this Subordinated Note, at the rate of 4.75%
per annum, computed on the basis of a 360-day year consisting of twelve 30-day
months and payable semi-annually in arrears on March 15 and September 15 of each
year (each payment date, a “Fixed Rate Interest Payment Date”), and (ii) from
and including September 15, 2025 to but excluding the Stated Maturity or the
earlier redemption date contemplated by Section 4 of this Subordinated Note, at
the rate per annum, reset quarterly, equal to the Floating Interest Rate (as
defined below) determined on the Floating Interest Determination Date (as
defined below) of the applicable interest period plus 465 basis points,
provided, that in the event the Floating Interest Rate is less than zero, then
the Floating Interest Rate shall be deemed to be zero, computed on the basis of
a 360-day year and the actual number of days elapsed and payable quarterly in
arrears (each quarterly period, a “Floating Rate Period”) on January 1, April 1,
July 1 and October 1 of each year (each payment date, a “Floating Rate Interest
Payment Date”).  Dollar amounts resulting from this calculation shall be rounded
to the nearest cent, with one-half cent being rounded up. The term “Floating
Interest Determination Date” means the date upon which the Floating Interest
Rate is determined by the Calculation Agent (as defined below) pursuant to the
Three-Month Term SOFR Conventions (as defined below).  Any payment of principal
of or interest on this Subordinated Note that would otherwise become due and
payable on a day which is not a Business Day shall become due and payable on the
next succeeding Business Day, with the same force and effect as if made on the
date for payment of such principal or interest, and no interest will accrue in
respect of such payment for the period after such day; provided, that in the
event that any scheduled Floating Rate Interest Payment Date falls on a day that
is not a Business Day and the next succeeding Business Day falls in the next
succeeding calendar month, such Floating Rate Interest Payment Date will be
accelerated to the immediately preceding Business Day, and, in each such case,
the amounts payable on such Business Day will include interest accrued to, but
excluding, such Business Day.  Dollar amounts resulting from interest
calculations will be rounded to the nearest cent, with one half cent being
rounded upward.

--------------------------------------------------------------------------------

(a) The Company shall take such actions as are necessary to ensure that from the
commencement of the Floating Rate Period for so long as any of the Subordinated
Notes remain outstanding there will at all times be a Calculation Agent
appointed to calculate Three-Month Term SOFR in respect of each Floating Rate
Period. The calculation of Three-Month Term SOFR for each applicable Floating
Rate Period by the Calculation Agent will (in the absence of manifest error) be
final and binding. The Calculation Agent’s determination of any interest rate
and its calculation of interest payments for any period will be maintained on
file at the Calculation Agent’s principal offices and will be made available to
any Noteholder (as defined below) upon request. The Calculation Agent may be
removed by the Company at any time. If the Calculation Agent is unable or
unwilling to act as Calculation Agent or is removed by the Company, the Company
will promptly appoint a replacement Calculation Agent. The Calculation Agent may
not resign its duties without a successor having been duly appointed; provided,
that if a successor Calculation Agent has not been appointed by the Company and
such successor accepted such position within thirty (30) days after the giving
of notice of resignation by the Calculation Agent, then the resigning
Calculation Agent may petition, at the expense of the Company, any court of
competent jurisdiction for the appointment of a successor Calculation Agent with
respect to such series. For the avoidance of doubt, if at any time there is no
Calculation Agent appointed by the Company, then the Company shall be the
Calculation Agent.
(b) An “Interest Payment Date” is either a Fixed Rate Interest Payment Date or a
Floating Rate Interest Payment Date, as applicable.
(c) The “Floating Interest Rate” means:
(i) initially Three-Month Term SOFR (as defined below).
(ii) Notwithstanding the foregoing clause (i) of this Section 2(c):
(1) If the Calculation Agent determines prior to the relevant Floating Interest
Determination Date that a Benchmark Transition Event and its related Benchmark
Replacement Date (each of such terms as defined below) have occurred with
respect to Three-Month Term SOFR, then the Company shall promptly provide notice
of such determination to the Noteholders and Section 2(d) will thereafter apply
to all determinations, calculations and quotations made or obtained for the
purposes of calculating the Floating Interest Rate payable on the Subordinated
Notes during a relevant Floating Rate Period.
(2) However, if the Calculation Agent determines that a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR, but for any reason the Benchmark Replacement has not been
determined as of the relevant Floating Interest Determination Date, the Floating
Interest Rate for the applicable Floating Rate Period will be equal to the
Floating Interest Rate on the last Floating Interest Determination Date for the
Subordinated Notes, as determined by the Calculation Agent.
(d) Effect of Benchmark Transition Event.
(i) If the Calculation Agent determines that a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred prior to the Reference Time
(as defined below) in respect of any determination of the Benchmark (as defined
below) on any date, the Benchmark Replacement will replace the then-current
Benchmark for all purposes relating to the Subordinated Notes during the
relevant Floating Rate Period in respect of such determination on such date and
all determinations on all subsequent dates.

--------------------------------------------------------------------------------

(ii) In connection with the implementation of a Benchmark Replacement, the
Calculation Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time, and such changes shall become effective without
consent from the Noteholders or any other party.
(iii) The Calculation Agent is expressly authorized to make certain
determinations, decisions and elections under the Subordinated Notes, including
with respect to the use of Three-Month Term SOFR as the Benchmark under this
Section 2(d).  Any determination, decision or election that may be made by the
Calculation Agent under the terms of the Subordinated Notes, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date, and any decision to take or
refrain from taking any action or any selection:
(1) will be conclusive and binding absent manifest error;
(2) if made by the Company as the Calculation Agent, will be made in the
Company’s sole discretion;
(3) if made by the Calculation Agent other than the Company, will be made after
consultation with the Company, and the Calculation Agent will not make any such
determination, decision or election to which the Company reasonably objects; and
(4) notwithstanding anything to the contrary in this Subordinated Note or the
Purchase Agreement, shall become effective without consent from the Noteholders
or any other party.
(iv) If the Calculation Agent fails to make any determination, decision or
election that it is required to make under the terms of the Subordinated Notes,
then the Company will make such determination, decision or election on the same
basis as described above.
(v) For the avoidance of doubt, after a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred, interest payable on this
Subordinated Note for the Floating Rate Period will be an annual rate equal to
the sum of the applicable Benchmark Replacement plus 465 basis points.
(vi) If the then-current Benchmark is Three-Month Term SOFR, the Calculation
Agent will have the right to establish the Three-Month Term SOFR Conventions,
and if any of the foregoing provisions concerning the calculation of the
interest rate and the payment of interest during the Floating Rate Period are
inconsistent with any of the Three-Month Term SOFR Conventions determined by the
Calculation Agent, then the Three-Month Term SOFR Conventions as determined by
the Calculation Agent will apply.

--------------------------------------------------------------------------------

(vii) As used in this Subordinated Note:
(1) “Benchmark” means, initially, Three-Month Term SOFR; provided that if the
Calculation Agent determines on or prior to the Reference Time that a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement.
(2) “Benchmark Replacement” means the Interpolated Benchmark with respect to the
then-current Benchmark; provided that if (a) the Calculation Agent cannot
determine the Interpolated Benchmark as of the Benchmark Replacement Date or
(b) the then-current Benchmark is Three-Month Term SOFR and a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR (in which event no Interpolated Benchmark with
respect to Three-Month Term SOFR shall be determined), then “Benchmark
Replacement” means the first alternative set forth in the order below that can
be determined by the Calculation Agent as of the Benchmark Replacement Date:
a. the sum of: (i) Compounded SOFR and (ii) the Benchmark Replacement
Adjustment;
b. the sum of: (i) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (ii) the
Benchmark Replacement Adjustment;
c. the sum of: (i) the ISDA Fallback Rate and (ii) the Benchmark Replacement
Adjustment;
d. the sum of: (i) the alternate rate of interest that has been selected by the
Calculation Agent as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to any industry-accepted
rate of interest as a replacement for the then-current Benchmark for U.S. dollar
denominated floating rate securities at such time and (ii) the Benchmark
Replacement Adjustment.
(3) “Benchmark Replacement Adjustment” means the first alternative set forth in
the order below that can be determined by the Calculation Agent as of the
Benchmark Replacement Date:
a. the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for the applicable
Unadjusted Benchmark Replacement;
b. if the applicable Unadjusted Benchmark Replacement is equivalent to the ISDA
Fallback Rate, then the ISDA Fallback Adjustment;
c. the spread adjustment (which may be a positive or negative value or zero)
that has been selected by the Calculation Agent giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Benchmark with
the applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
floating rate securities at such time.

--------------------------------------------------------------------------------

(4) “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of  “Floating Rate Period,” timing and
frequency of determining rates with respect to each Floating Rate Period and
making payments of interest, rounding of amounts or tenors, and other
administrative matters) that the Calculation Agent decides may be appropriate to
reflect the adoption of such Benchmark Replacement in a manner substantially
consistent with market practice (or, if the Calculation Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Calculation Agent determines that no market practice for use of the
Benchmark Replacement exists, in such other manner as the Calculation Agent
determines is reasonably necessary).
(5) “Benchmark Replacement Date” means the earliest to occur of the following
events with respect to the then-current Benchmark:
a. in the case of clause (a) of the definition of “Benchmark Transition Event,”
the relevant Reference Time in respect of any determination; or
b. in the case of clause (b) or (c) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Benchmark permanently or indefinitely ceases to provide the Benchmark; or
c. in the case of clause (d) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
For the avoidance of doubt, for purposes of the definitions of Benchmark
Replacement Date and Benchmark Transition Event, references to the Benchmark
also include any reference rate underlying the Benchmark (for example, if the
Benchmark becomes Compounded SOFR, references to the Benchmark would include
SOFR).
For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.
(6) “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
a. if the Benchmark is Three-Month Term SOFR, (i) the Relevant Governmental Body
has not selected or recommended a forward-looking term rate for a tenor of three
months based on SOFR, (ii) the development of a forward-looking term rate for a
tenor of three months based on SOFR that has been recommended or selected by the
Relevant Governmental Body is not complete or (iii) the Company determines that
use of a forward-looking rate for a tenor of three months based on SOFR is not
administratively feasible;

--------------------------------------------------------------------------------

b. a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;
c. a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark, the central bank for the currency of the
Benchmark, an insolvency official with jurisdiction over the administrator for
the Benchmark, a resolution authority with jurisdiction over the administrator
for the Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or
d. a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark announcing that the Benchmark is no
longer representative.
(7)  “Business Day” means any day that is not a Saturday or Sunday and that is
not a day on which is a federal legal holiday in the United States.
(8)  “Calculation Agent” means the agent (which may be the Company or an
affiliate of the Company) as may be appointed by the Company to act as
Calculation Agent for the Subordinated Notes prior to the commencement of the
Floating Rate Period to act in accordance with Section 2.
(9) “Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate being established by the Calculation Agent in
accordance with:
a. the rate, or methodology for this rate and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:
b. if, and to the extent that, the Calculation Agent determines that Compounded
SOFR cannot be determined in accordance with clause (a) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Calculation Agent giving due consideration to any industry-accepted
market practice for U.S. dollar denominated floating rate securities at such
time.
For the avoidance of doubt, the calculation of Compounded SOFR will exclude the
Benchmark Replacement Adjustment plus 465 basis points.
(10) “Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the then-current Benchmark.

--------------------------------------------------------------------------------

(11) “FRBNY” means the Federal Reserve Bank of New York.
(12) “FRBNY’s Website” means the website of the FRBNY at
http://www.newyorkfed.org, or any successor source.
(13) “Interpolated Benchmark” with respect to the Benchmark means the rate
determined for the Corresponding Tenor by interpolating on a linear basis
between: (1) the Benchmark for the longest period (for which the Benchmark is
available) that is shorter than the Corresponding Tenor and (2) the Benchmark
for the shortest period (for which the Benchmark is available) that is longer
than the Corresponding Tenor.
(14) “ISDA” means the International Swaps and Derivatives Association, Inc. or
any successor thereto.
(15) “ISDA Definitions” means the 2006 ISDA Definitions published by the ISDA or
any successor thereto, as amended or supplemented from time to time, or any
successor definitional booklet for interest rate derivatives published from time
to time.
(16) “ISDA Fallback Adjustment” means the spread adjustment (which may be a
positive or negative value or zero) that would apply for derivatives
transactions referencing the ISDA Definitions to be determined upon the
occurrence of an index cessation event with respect to the Benchmark for the
applicable tenor.
(17) “ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.
(18) “Reference Time” with respect to any determination of the Benchmark means
(a) if the Benchmark is Three-Month Term SOFR, the time determined by the
Calculation Agent after giving effect to the Three-Month Term SOFR Conventions,
and (b) if the Benchmark is not Three-Month Term SOFR, the time determined by
the Calculation Agent after giving effect to the Benchmark Replacement
Conforming Changes.
(19) “Relevant Governmental Body” means the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) and/or the FRBNY, or a committee
officially endorsed or convened by the Federal Reserve and/or the FRBNY or any
successor thereto.
(20) “SOFR” means the daily secured overnight financing rate published by the
FRBNY, as the administrator of the benchmark, (or a successor administrator) on
the FRBNY’s Website (or such successor’s website).
(21) “Term SOFR” means the forward-looking term rate for the applicable
Corresponding Tenor based on SOFR that has been selected or recommended by the
Relevant Governmental Body.

--------------------------------------------------------------------------------

(22) “Term SOFR Administrator” means any entity designated by the Relevant
Governmental Body as the administrator of Term SOFR (or successor
administrator).
(23) “Three-Month Term SOFR” means the rate for Term SOFR for a tenor of three
months that is published by the Term SOFR Administrator at the Reference Time
for any Floating Rate Period, as determined by the Calculation Agent after
giving effect to the Three-Month Term SOFR Conventions. All percentages used in
or resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one-hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.
(24) “Three-Month Term SOFR Conventions” means any determination, decision or
election with respect to any technical, administrative or operational matter
(including with respect to the manner and timing of the publication of
Three-Month Term SOFR, or changes to the definition of “Floating Rate Period”,
timing and frequency of determining Three-Month Term SOFR with respect to each
Floating Rate Period and making payments of interest, rounding of amounts or
tenors, and other administrative matters) that the Calculation Agent decides may
be appropriate to reflect the use of Three-Month Term SOFR as the Benchmark in a
manner substantially consistent with market practice (or, if the Calculation
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Calculation Agent determines that no market
practice for the use of Three-Month Term SOFR exists, in such other manner as
the Calculation Agent determines is reasonably necessary).
(25) “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
3. Subordination.
(a) The indebtedness of the Company evidenced by this Subordinated Note,
including the principal and interest on this Subordinated Note, shall be
subordinate and junior in right of payment to the prior payment in full of all
existing claims of creditors of the Company whether now outstanding or
subsequently created, assumed, guaranteed or incurred (collectively, “Senior
Indebtedness”), which shall consist of principal of (and premium, if any) and
interest, if any, on: (i) all indebtedness and obligations of, or guaranteed or
assumed by, the Company for money borrowed, whether or not evidenced by bonds,
debentures, securities, notes or other similar instruments, and including, but
not limited to, all obligations to the Company’s general creditors and secured
creditors; (ii) any deferred obligations of the Company for the payment of the
purchase price of property or assets acquired other than in the ordinary course
of business; (iii) all obligations, contingent or otherwise, of the Company in
respect of any letters of credit, bankers’ acceptances, security purchase
facilities and similar direct credit substitutes; (iv) any capital lease
obligations of the Company; (v) all obligations of the Company in respect of
interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products; (vi)
any obligation of the Company to its general creditors, as defined for purposes
of the capital adequacy regulations of the Federal Reserve applicable to the
Company, as the same may be amended or modified from time to time; (vii) all
obligations that are similar to those in clauses (i) through (vi) of other
persons for the payment of which the Company is responsible or liable as
obligor, guarantor or otherwise arising from an off-balance sheet guarantee;
(viii) all obligations of the types referred to in clauses (i) through (vii) of
other persons secured by a lien on any property or asset of the Company; and
(ix) in the case of (i) through (viii) above, all amendments, renewals,
extensions, modifications and refundings of such indebtedness and obligations;
except “Senior Indebtedness” does not include (A) the Subordinated Notes, (B)
any obligation that by its terms expressly is junior to, or ranks equally in
right of payment with, the Subordinated Notes, or (C) any indebtedness between
the Company and any of its subsidiaries or Affiliates.  This Subordinated Note
is not secured by any assets of the Company or any subsidiary or Affiliate of
the Company.  The term “Affiliate(s)” means, with respect to any Person (as such
term is defined in the Purchase Agreement), such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

--------------------------------------------------------------------------------

(b) In the event of any liquidation of the Company, holders of Senior
Indebtedness of the Company shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Subordinated Note.  Additionally, in the
event of any insolvency, dissolution, assignment for the benefit of creditors or
any liquidation or winding up of or relating to the Company, whether voluntary
or involuntary, holders of Senior Indebtedness shall be entitled to be paid in
full before any payment shall be made on account of the principal of or interest
on the Subordinated Notes, including this Subordinated Note.  In the event of
any such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to any
indebtedness between the Company and any of its subsidiaries or Affiliates or
(iii) on account of any capital stock.
(c) If there shall have occurred and be continuing (i) a default in any payment
with respect to any Senior Indebtedness or (ii) an event of default with respect
to any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof.  The provisions of this paragraph shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.
(d) Nothing herein shall act to prohibit, limit or impede the Company from
issuing additional debt of the Company having the same rank as the Subordinated
Notes or which may be junior or senior in rank to the Subordinated Notes.  Each
Noteholder, by its acceptance hereof, agrees to and shall be bound by the
provisions of this Section 3.  Each Noteholder, by its acceptance hereof,
further acknowledges and agrees that the foregoing subordination provisions are,
and are intended to be, an inducement and a consideration for each holder of any
Senior Indebtedness, whether such Senior Indebtedness was created or acquired
before or after the issuance of the Subordinated Notes, to acquire and continue
to hold, or to continue to hold, such Senior Indebtedness, and such holder of
Senior Indebtedness shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold or in continuing to
hold such Senior Indebtedness.

--------------------------------------------------------------------------------

4. Redemption.
(a) Redemption Prior to Fifth Anniversary.  This Subordinated Note shall not be
redeemable by the Company in whole or in part prior to the fifth anniversary of
the Issue Date, except in the event of: (i) a Tier 2 Capital Event (as defined
below); (ii) a Tax Event (as defined below); or (iii) an Investment Company
Event (as defined below).  Upon the occurrence of a Tier 2 Capital Event, a Tax
Event or an Investment Company Event, subject to Section 4(f) below, the Company
may redeem this Subordinated Note in whole, but not in part, at any time, upon
giving not less than 10 calendar days’ notice to the Noteholders at an amount
equal to 100% of the outstanding principal amount being redeemed plus accrued
and unpaid interest, to but excluding the redemption date.  “Tier 2 Capital
Event” means the receipt by the Company of an opinion of counsel to the Company
to the effect that there is a material risk that the Subordinated Note no longer
qualifies to be eligible for treatment as “Tier 2” Capital (as defined by the
Federal Reserve) (or its then equivalent) as a result of a change in law or
regulation, or interpretation or application of law or regulation by any
judicial, legislative or regulatory authority that becomes effective after the
Issue Date.  “Tax Event” means the receipt by the Company of an opinion of
counsel to the Company that as a result of any amendment to, or change
(including any final and adopted (or enacted) prospective change) in, the laws
(or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement or judicial decision interpreting or
applying such laws or regulations, there is a material risk that interest
payable by the Company on the Subordinated Notes is not, or within 120 days
after the receipt of such opinion will not be, deductible by the Company, in
whole or in part, for United States federal income tax purposes.  “Investment
Company Event” means the receipt by the Company of an opinion of counsel to the
Company to the effect that there is a material risk that the Company is or,
within 120 days after the receipt of such opinion will be, required to register
as an investment company pursuant to the Investment Company Act of 1940, as
amended.
(b) Redemption on or after Fifth Anniversary.  On or after the fifth anniversary
of the Issue Date, subject to Section 4(f) below, this Subordinated Note shall
be redeemable at the option of and by the Company, in whole or in part at any
time and from time to time upon any Interest Payment Date, at an amount equal to
100% of the outstanding principal amount being redeemed plus accrued but unpaid
interest, to but excluding the redemption date, but in all cases in a principal
amount with integral multiples of $1,000.  In addition, on or after the fifth
anniversary of the Issue Date, subject to Section 4(f), the Company may redeem
all or a portion of the Subordinated Notes, at any time upon the occurrence of a
Tier 2 Capital Event, Tax Event or an Investment Company Event.
(c) Partial Redemption.   If less than the then outstanding principal amount of
this Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the holder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders.  For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed.

--------------------------------------------------------------------------------

(d) No Redemption at Option of Noteholder.  This Subordinated Note is not
subject to redemption at the option of the holder of this Subordinated Note.
(e) Effectiveness of Redemption.  If notice of redemption has been duly given
and notwithstanding that this Subordinated Note has been called for redemption
but has not yet been surrendered for cancellation, on and after the date fixed
for redemption interest shall cease to accrue on the portion of this
Subordinated Note called for redemption, this Subordinated Note shall no longer
be deemed outstanding with respect to the portion called for redemption and all
rights with respect to the portion of this Subordinated Note called for
redemption shall forthwith on such date fixed for redemption cease and terminate
unless the Company shall default in the payment of the redemption price, except
only the right of the Noteholder to receive the amount payable on such
redemption, without interest.
(f) Regulatory Approvals. Any such redemption shall be subject to receipt of any
and all required federal and state regulatory approvals, including, but not
limited to, the consent of the Federal Reserve.  In the case of any redemption
of this Subordinated Note pursuant to paragraphs (b) of this Section 4, the
Company will give the Noteholder notice of redemption, which notice shall
indicate the aggregate principal amount of Subordinated Notes to be redeemed,
not less than 30 nor more than 45 calendar days prior to the proposed redemption
date.
(g) Purchase and Resale of the Subordinated Notes. Subject to any required
federal and state regulatory approvals and the provisions of this Subordinated
Note, the Company shall have the right to purchase any of the Subordinated Notes
at any time in the open market, private transactions or otherwise.  If the
Company purchases any Subordinated Notes, it may, in its discretion, hold,
resell or cancel any of the purchased Subordinated Notes.
5. Events of Default; Acceleration.
(a) Each of the following events shall constitute an “Event of Default”:
(i) the entry of a decree or order for relief in respect of the Company by a
court having jurisdiction in the premises in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, or reorganization law, now or
hereafter in effect of the United States or any political subdivision thereof,
and such decree or order will have continued unstayed and in effect for a period
of 90 consecutive days or a bank regulatory agency shall have placed the Bank
into receivership;
(ii) the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;
(iii) the Company (A) becomes insolvent or is unable to pay its debts as they
mature, (B) makes an assignment for the benefit of creditors, (C) admits in
writing its inability to pay its debts as they mature, or (D) ceases to be a
savings and loan holding company under the Home Owners’ Loan Act, as amended;

--------------------------------------------------------------------------------

(iv) the failure of the Company to pay any installment of interest on any of the
Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of 30 days;
(v) the failure of the Company to pay all or any part of the principal of any of
the Subordinated Notes as and when the same will become due and payable;
(vi) the liquidation of the Company (for the avoidance of doubt, “liquidation”
does not include any merger, consolidation, sale of equity or assets,
second-step mutual to stock conversion or reorganization (exclusive of a
reorganization in bankruptcy) of the Company or any of its subsidiaries);
(vii) the failure of the Company to perform any other covenant or agreement on
the part of the Company contained in the Subordinated Notes, and the
continuation of such failure for a period of 30 days after the date on which
notice specifying such failure, stating that such notice is a “Notice of
Default” hereunder and demanding that the Company remedy the same, will have
been given, in the manner set forth in Section 22, to the Company by a
Noteholder; or
(viii) the default by the Company under any bond, debenture, note or other
evidence of indebtedness for money borrowed by the Company having an aggregate
principal amount outstanding of at least $10,000,000, whether such indebtedness
now exists or is created or incurred in the future, which default (A)
constitutes a failure to pay any portion of the principal of such indebtedness
when due and payable after the expiration of any applicable grace period or (B)
results in such indebtedness becoming due or being declared due and payable
prior to the date on which it otherwise would have become due and payable
without, in the case of clause (A), such indebtedness having been discharged or,
in the case of clause (B), without such indebtedness having been discharged or
such acceleration having been rescinded or annulled.
(b) Unless the principal of this Subordinated Note already shall have become due
and payable, if an Event of Default described in Section 5(a)(i) or Section
5(a)(ii) shall have occurred and be continuing, Noteholders holding not less
than twenty percent (20%) in aggregate principal amount of the Subordinated
Notes at the time outstanding, by notice in writing to Company, may declare the
principal amount of all outstanding Subordinated Notes to be due and payable
immediately and, upon any such declaration, the same shall become and shall be
immediately due and payable.  The Company waives demand, presentment for
payment, notice of nonpayment, notice of protest, and all other notices. 
Notwithstanding the foregoing, because the Company will treat the Subordinated
Notes as Tier 2 Capital, upon the occurrence of an Event of Default other than
an Event of Default described in Section 5(a)(i) or Section 5(a)(ii), the
Noteholders may not accelerate the Stated Maturity of the Subordinated Notes and
make the principal of, and any accrued and unpaid interest on, the Subordinated
Notes, immediately due and payable.  The Company, within 30 calendar days after
the receipt of written notice from any Noteholder of the occurrence of an Event
of Default with respect to this Subordinated Note, shall notify all Noteholders,
at their addresses shown on the Security Register (as defined in Section 14
below), of such written notice of Event of Default, unless such Event of Default
shall have been cured or waived before the giving of such notice as certified by
the Company in writing to the Noteholder or Noteholders who provided written
notice of such Event of Default.

--------------------------------------------------------------------------------

6. Failure to Make Payments.  In the event of any failure by the Company to make
any required payment of principal or interest on this Subordinated Note (and in
the case of payment of interest, such failure to pay shall have continued for 30
calendar days), the Company will, upon demand of the Noteholders, pay to the
Noteholders the amount then due and payable on this Subordinated Note for
principal and interest (without acceleration of this Subordinated Note in any
manner), with interest on the overdue principal and interest at the rate borne
by this Subordinated Note, to the extent permitted by applicable law.  If the
Company fails to pay such amount upon such demand, the Noteholders may, among
other things, institute a judicial proceeding for the collection of the sums so
due and unpaid, may prosecute such proceeding to judgment or final decree and
may enforce the same against the Company and collect the amounts adjudged or
decreed to be payable in the manner provided by law out of the property of the
Company.
Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived pursuant to Section 17
of this Subordinated Note, the Company shall not, except as required by any
federal or state governmental agency: (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock; (b) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any indebtedness of the Company that ranks equal with or junior to the
Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Notes, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of the Company’s common stock; (ii) any
declaration of a non-cash dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s capital stock or the
exchange or conversion of one class or series of the Company’s capital stock for
another class or series of the Company’s capital stock; (iv) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of the Company’s common
stock related to or from any benefit plans for the Company’s directors, officers
or employees or any of the Company’s dividend reinvestment plans (the foregoing
clauses (i) through (v) are collectively referred to as the “Permitted
Dividends”).
7. Affirmative Covenants of the Company.
(a) Notice of Certain Events.  To the extent permitted by applicable statute,
rule or regulation, the Company shall provide written notice to the Noteholder
of the occurrence of any of the following events as soon as practicable, but in
no event later than fifteen (15) Business Days following the Company becoming
aware of the occurrence of such event:
(i) The total risk-based capital ratio, Tier 1 risk-based capital ratio, common
equity Tier 1 risk-based capital ratio or leverage ratio of the Company (but
only to the extent the Company is required to measure and report such ratios on
a consolidated basis under applicable law) or any of the Company’s banking
subsidiaries, with regard to capital adequacy purposes and excluding the capital
conservation buffer, becomes less than eight percent (8.0%), six percent (6.0%),
four and one-half percent (4.50%) or four percent (4.0%), respectively;

--------------------------------------------------------------------------------

(ii) The Company, or any of the Company’s subsidiaries, or any officer of the
Company (in such capacity), becomes subject to any formal, written regulatory
enforcement action (as defined by the applicable regulatory agency);
(iii) The ratio of non-performing assets to total assets of The Bank of Greene
County (the “Bank”), as calculated by the Company in the ordinary course of
business and consistent with past practices, becomes greater than four percent
(4.0%);
(iv) The appointment, resignation, removal or termination of the chief executive
officer, president, chief operating officer, chief financial officer  or any
director of the Company (provided however that the Company reporting any such
event on a Form 8-K filed with the Securities and Exchange Commission shall be
deemed notice to the Noteholder); or
(b) Payment of Principal and Interest.  The Company covenants and agrees for the
benefit of the Noteholders that it will duly and punctually pay the principal
of, and interest on, this Subordinated Note, in accordance with the terms
hereof.
(c) Maintenance of Office. The Company will maintain an office or agency in the
city of Catskill, New York, where Subordinated Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Subordinated Notes may be served.  The
Company may also from time to time designate one or more other offices or
agencies where the Subordinated Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the city of Catskill, New
York.  The Company will give prompt written notice to the Noteholders of any
such designation or rescission and of any change in the location of any such
other office or agency.
(d) Corporate Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect: (i) the corporate
existence of the Company; (ii) the existence (corporate or other) of each
subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders; provided, further, that the Company may consummate a merger in
which (i) the Company is the surviving entity or (ii) if the Company is not the
surviving entity, the surviving entity assumes, by operation of law or
otherwise, all of the obligations of the Company under the Subordinated Notes.

--------------------------------------------------------------------------------

(e) Maintenance of Properties. The Company will, and will cause each subsidiary
to, cause all its properties used or useful in the conduct of its business to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section will prevent the Company or any
subsidiary from discontinuing the operation and maintenance of any of their
respective properties if such discontinuance is, in the judgment of the Board of
Directors of the Company or of any subsidiary, as the case may be, desirable in
the conduct of its business.
(f) Compliance Certificate.  The Company will deliver to the Noteholders, within
(i) 45 days after the end of each of the first three fiscal quarters and (ii)
120 days after the end of each fiscal year, an Officer’s Certificate covering
the preceding fiscal quarter or fiscal year, stating whether or not, to the best
of his or her knowledge, the Company is in default in the performance and
observance of any of the terms, provisions and conditions of this Subordinated
Note (without regard to notice requirements or periods of grace) and if the
Company will be in default, specifying all such defaults and the nature and
status thereof of which he or she may have knowledge.
(g) Tier 2 Capital.  Whether or not the Company is subject to consolidated
capital requirements under applicable regulations of the Federal Reserve, if all
or any portion of the Subordinated Notes ceases to be eligible, or there is a
material risk that the Subordinated Notes will cease to be eligible, to qualify
as Tier 2 Capital, other than due to the limitation imposed on the capital
treatment of subordinated debt during the five (5) years immediately preceding
the Stated Maturity of the Subordinated Notes, the Company will promptly notify
the Noteholder and thereafter, subject to the Company’s right to redeem the
Subordinated Notes under such circumstances pursuant to the terms of the
Subordinated Notes, if requested by the Company, the Company and the Noteholder
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to be eligible to qualify as
Tier 2 Capital; provided, however, that nothing contained in this Section 7(g)
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event pursuant to Section 4(a) or Section 4(b).
(h) Compliance with Laws.  The Company shall comply with the requirements of all
laws, regulations, orders and decrees applicable to it or its properties, except
for such noncompliance that would not reasonably be expected to have a Material
Adverse Effect (as such term is defined in the Purchase Agreement) on the
Company and its subsidiaries taken as a whole.
(i) Taxes and Assessments.  The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income or upon any of its properties; provided, that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.

--------------------------------------------------------------------------------

(j) Financial Statements; Access to Records.
(i) Not later than forty-five (45) days following the end of each fiscal quarter
for which the Company has not submitted Parent Company Only Financial Statements
for Small Holding Companies Reporting Form FR Y-9SP to the Federal Reserve, upon
request, the Company shall provide the Noteholders with a copy of the Company’s
unaudited parent company only balance sheet and statement of income (loss) for
and as of the end of such immediately preceding fiscal quarter, prepared in
accordance with past practice. Quarterly financial statements, if required
herein, shall be unaudited and need not comply with GAAP.
(ii) Not later than ninety (90) days from the end of each fiscal year, upon
request the Company shall provide the Noteholder with copies of the Company’s
audited financial statements consisting of the consolidated balance sheet of the
Company as of the fiscal year end and the related statements of income (loss)
and retained earnings, stockholders’ equity and cash flows for the fiscal year
then ended.  Such financial statements shall be prepared in accordance with GAAP
applied on a consistent basis throughout the period involved.
8. Negative Covenants of the Company.
(a) Limitation on Dividends.  The Company shall not declare or pay any dividend
or make any distribution on capital stock or other equity securities of any kind
of the Company if the Company is not “well capitalized” for regulatory capital
purposes immediately prior to the declaration of such dividend or distribution,
except for Permitted Dividends.
(b) Merger or Sale of Assets.  The Company shall not merge into another entity,
effect a Change in Bank Control (as defined below), or convey, transfer or lease
all or substantially all of  its properties and assets to any person, unless:
(i) the continuing entity into which the Company is merged or the person which
acquires by conveyance or transfer or which leases all or substantially all of
the properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and
(ii) immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have happened and be continuing.
“Change in Bank Control” means the sale, transfer, lease or conveyance by the
Company, or an issuance of stock by the Bank, in either case resulting in
ownership by the Company of less than 80% of the Bank.
9. [Reserved].
10. Denominations.  The Subordinated Notes are issuable only in registered form
without interest coupons in minimum denominations of $250,000 and integral
multiples of $1,000 in excess thereof.

--------------------------------------------------------------------------------

11. Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.
12. Payment Procedures.  Payment of the principal and interest payable on the
Stated Maturity will be made by check, by wire transfer or by Automated Clearing
House (ACH) transfer in immediately available funds to a bank account in the
United States designated by the Noteholder if such Noteholder shall have
previously provided wire instructions to the Company, upon presentation and
surrender of this Subordinated Note at the Payment Office (as defined in Section
22 below) or at such other place or places as the Company shall designate by
notice to the Noteholders as the Payment Office, provided that this Subordinated
Note is presented to the Company in time for the Company to make such payments
in such funds in accordance with its normal procedures.  Payments of interest
(other than interest payable on the Stated Maturity) shall be made by wire
transfer in immediately available funds or check mailed to the registered
Noteholder, as such person’s address appears on the Security Register (as
defined below).  Interest payable on any Interest Payment Date shall be payable
to the Noteholder in whose name this Subordinated Note is registered at the
close of business on the fifteenth calendar day prior to the applicable Interest
Payment Date, without regard to whether such date is a Business Day, except that
interest not paid on the Interest Payment Date, if any, will be paid to the
Noteholder in whose name this Subordinated Note is registered at the close of
business on a special record date fixed by the Company (a “Special Record
Date”), notice of which shall be given to the Noteholder not less than 10
calendar days prior to such Special Record Date.  To the extent permitted by
applicable law, interest shall accrue, at the rate at which interest accrues on
the principal of this Subordinated Note, on any amount of principal or interest
on this Subordinated Note not paid when due.  All payments on this Subordinated
Note shall be applied first against interest due hereunder; and then against
principal due hereunder.  The Noteholder acknowledges and agrees that the
payment of all or any portion of the outstanding principal amount of this
Subordinated Note and all interest hereon shall be pari passu in right of
payment and in all other respects to the other Subordinated Notes.  In the event
that the Noteholder receives payments in excess of its pro rata share of the
Company’s payments to the Noteholders of all of the Subordinated Notes, then the
Noteholder shall hold in trust all such excess payments for the benefit of the
holders of the other Subordinated Notes and shall pay such amounts held in trust
to such other Noteholders upon demand by such Noteholders.
13. Form of Payment.  Payments of principal and interest on this Subordinated
Note shall be made in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.
14. Registration of Transfer, Security Register.  Except as otherwise provided
herein, this Subordinated Note is transferable in whole or in part, and may be
exchanged for a like aggregate principal amount of Subordinated Notes of other
authorized denominations, by the Noteholder in person, or by its attorney duly
authorized in writing, at the Payment Office.  The Company shall maintain a
register providing for the registration of the Subordinated Notes and any
exchange or transfer thereof (the “Security Register”).  Upon surrender or
presentation of this Subordinated Note for exchange or registration of transfer,
the Company shall execute and deliver in exchange therefor a Subordinated Note
or Subordinated Notes of like aggregate principal amount, each in a minimum
denomination of $250,000 or any amount in excess thereof which is an integral
multiple of $1,000 (and, in the absence of an opinion of counsel satisfactory to
the Company to the contrary, bearing the restrictive legend(s) set forth
hereinabove) and that is or are registered in such name or names requested by
the Noteholder.  Any Subordinated Note presented or surrendered for registration
of transfer or for exchange shall be duly endorsed and accompanied by a written
instrument of transfer in such form as is attached hereto and incorporated
herein, duly executed by the Noteholder or its attorney duly authorized in
writing, with such tax identification number or other information for each
person in whose name a Subordinated Note is to be issued, and accompanied by
evidence of compliance with any restrictive legend(s) appearing on such
Subordinated Note or Subordinated Notes as the Company may reasonably request to
comply with applicable law.  No exchange or registration of transfer of this
Subordinated Note shall be made on or after (i) the fifteenth (15th) day
immediately preceding the Stated Maturity or (ii) the due delivery of notice of
redemption.

--------------------------------------------------------------------------------

15. Priority.  The Subordinated Notes rank pari passu among themselves and pari
passu, in the event of any insolvency proceeding, dissolution, assignment for
the benefit of creditors, reorganization, restructuring of debt, marshaling of
assets and liabilities or similar proceeding or any liquidation or winding up of
the Company with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes and all Senior Indebtedness.
16. Ownership.  Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving payments of principal and interest
on this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.
17. Waiver and Consent.
(a) Any consent or waiver given by the holder of this Subordinated Note shall be
conclusive and binding upon such Noteholder and upon all future holders of this
Subordinated Note and of any Subordinated Note issued upon the registration of
transfer hereof or in exchange therefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Subordinated Note.  This
Subordinated Note may also be amended or waived pursuant to, and in accordance
with, the provisions of Section 7.3 of the Purchase Agreement.  No delay or
omission of the holder of this Subordinated Note to exercise any right or remedy
accruing upon any Event of Default shall impair such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein. Any
insured depository institution which shall be a holder of this Subordinated Note
or which otherwise shall have any beneficial ownership interest in this
Subordinated Note shall, by its acceptance of such Subordinated Note (or
beneficial interest therein), be deemed to have waived any right of offset with
respect to the repayment of the indebtedness evidenced thereby.

--------------------------------------------------------------------------------

(b) No waiver or amendment of any term, provision, condition, covenant or
agreement in the Subordinated Notes shall be effective except with the consent
of the Noteholders holding at least fifty percent (50%) in aggregate principal
amount (excluding any Subordinated Notes held by the Company or any of its
Affiliates) of the Subordinated Notes at the time outstanding; provided,
however, that without the consent of each Noteholder of an affected Subordinated
Note, no such amendment or waiver may:  (i) reduce the principal amount of any
Subordinated Note; (ii) reduce the rate of or change the time for payment of
interest on any Subordinated Note; (iii) extend the maturity of any Subordinated
Note; (iv) change the currency in which payment of the obligations of the
Company under the Subordinated Notes are to be made; (v) lower the percentage of
aggregate principal amount of outstanding Subordinated Notes required to approve
any amendment of the Subordinated Notes; (vi) make any changes to Section 5
(Events of Default; Acceleration); Section 6 (Failure to Make Payments); Section
7 (Affirmative Covenants of the Company); Section 8 (Negative Covenants of the
Company) or Section 17 (Waiver and Consent) of the Subordinated Notes that
adversely affects the rights of any Noteholder; or (vii) disproportionately
affect any of the Noteholders of the then outstanding Subordinated Notes. 
Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the Noteholders to cure any ambiguity,
defect or inconsistency or to provide for uncertificated Subordinated Notes in
addition to or in place of certificated Subordinated Notes, or to make any
change that does not adversely affect the rights of any Noteholder of any of the
Subordinated Notes.  No failure to exercise or delay in exercising, by any
Noteholder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law, except as restricted
hereby.  The rights and remedies provided in this Subordinated Note are
cumulative and not exclusive of any right or remedy provided by law or equity. 
No notice or demand on the Company in any case shall, in itself, entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Noteholders to any
other or further action in any circumstances without notice or demand.  No
consent or waiver, expressed or implied, by the Noteholders to or of any breach
or default by the Company in the performance of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder.  Failure on the part of the Noteholders to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Noteholders of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by the Company.
18. Absolute and Unconditional Obligation of the Company.  No provisions of this
Subordinated Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.
19. Successors and Assigns.  This Subordinated Note shall be binding upon the
Company and inure to the benefit of the Noteholder and its respective successors
and permitted assigns.  The Noteholder may assign all, or any part of, or any
interest in, the Noteholder’s rights and benefits hereunder.  To the extent of
any such assignment, such assignee shall have the same rights and benefits
against the Company and shall agree to be bound by and to comply with the terms
and conditions of the Purchase Agreement as it would have had if it were the
Noteholder hereunder.

--------------------------------------------------------------------------------

20. No Sinking Fund; Convertibility.  This Subordinated Note is not entitled to
the benefit of any sinking fund.  This Subordinated Note is not convertible into
or exchangeable for any of the equity securities, other securities or assets of
the Company or any subsidiary.
21. No Recourse Against Others.  No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in respect thereof, will be had against any past,
present or future shareholder, employee, officer, or director, as such, of the
Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the holder of this
Subordinated Note and as part of the consideration for the issuance of this
Subordinated Note.
22. Notices.  All notices to the Company under this Subordinated Note shall be
in writing and addressed to the Company at 302 Main Street, Catskill, NY 12414,
Attention: Donald E. Gibson, or to such other address as the Company may provide
to the Noteholders (the “Payment Office”).  All notices to the Noteholders shall
be deemed to have been given if in writing and if delivered personally, or if
mailed, postage prepaid, by United States registered or certified mail, return
receipt requested, or if delivered by a responsible overnight commercial courier
promising next business day delivery. Any notice given in accordance with the
foregoing shall be deemed given when delivered personally or, if mailed, three
(3) Business Days after it shall have been deposited in the United States mails
as aforesaid or, if sent by overnight courier, the Business Day following the
date of delivery to such courier (provided next business day delivery was
requested).
23. Further Issues.  The Company may, without the consent of the Noteholders,
create and issue additional notes having the same terms and conditions of the
Subordinated Notes (except for the Issue Date) so that such further notes shall
be consolidated and form a single series with the Subordinated Notes.
24. Governing Law; Interpretation.  THIS SUBORDINATED NOTE WILL BE DEEMED TO BE
A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.  THIS SUBORDINATED NOTE IS
INTENDED TO MEET THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS
TIER 2 CAPITAL UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE
TERMS HEREOF SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.

 
GREENE COUNTY BANCORP, INC.
 
 
         
 
 
By:
 




   
Name:
 Donald E. Gibson
   
Title:
 President and Chief Executive Officer



ATTEST:
     
 
Name: Susan Timan
 
Title:   Corporate Secretary
 


